 


115 HRES 131 EH: Electing Members to certain standing committees of the House of Representatives. 
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 131 
In the House of Representatives, U. S.,

February 16, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives.  
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on the Budget:Mr. Smith of Missouri, to rank immediately after Mr. Johnson of Ohio.

Committee on Education and the Workforce: Mr. Russell, to rank immediately after Mr. Grothman. Committee on Ways and Means:Mr. Bishop of Michigan. 

 
 
Karen L. Haas,Clerk.
